IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOHN M. MURRAY,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED.

v.                                       CASE NO. 1D16-3166

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Appellee.
_______________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

John M. Murray, pro se, Appellant.

Kenneth S. Steely, General Counsel, Sheron Wells and Barbara Debelius, Assistant
General Counsels, Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      Appellant seeks review of the denial of a petition for writ of mandamus that

sought a recommendation from the Florida Department of Corrections (“the

Department”) to the Office of Executive Clemency (“OEC”) for commutation of

his life sentence. Appellant sought reimbursement of personal costs and requested

that the OEC be notified that appellant was convicted of second-degree murder.
         The Department has filed an amended concession of error showing that it

has provided the statutorily required recommendation to the OEC and has filed a

notice of reimbursement demonstrating that appellant’s inmate account has been

reimbursed for personal costs.

         We summarily affirm the second issue because the record shows that the

information provided to the OEC makes no mention of a first-degree murder

conviction. The circuit court granted a motion to correct the record, noted that

appellant had been convicted of second-degree murder, and recognized that the

court had misstated that fact in the final order.

         Accordingly, based on the Department’s proper partial concession of error,

we reverse as to the request for reimbursement of personal costs noting that the

Department has already reimbursed the costs, and we summarily affirm the second

issue.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.




                                           2